OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by the trial court of sexual assault and sentenced to imprisonment for twelve years. On appeal he contended inter alia that the evidence was insufficient, that the trial court erred in considering an offense for which he was no-billed which was included within the PSI, that his guilty plea was the result of erroneous advice of counsel, that he received ineffective assistance of counsel at punishment and that the State suppressed material evidence. The Court of Appeals affirmed the conviction. Rexford v. State, 818 S.W.2d 494 (Tex.App. — Houston [1st.], 1991). Appellant has filed a petition for discretionary review and this Court has declined to grant review.
As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.
BAIRD and OVERSTREET, JJ., dissent.